 HARRIS LANGENBERG IIAT COMPANY19the discussion and findings of the Trial Examiner which theBoard has adopted.'D. The scope of the Board's orderThe Respondent contends that the violations found do notjustify the scope of the Board's order. In view of the Respond-ent'sdiscriminatory discharge of two employees, we considerthat the broad cease-and-desist order is necessary in order toeffectuate the policies of the Act.'ORDERIT IS HEREBY ORDERED that the Respondent's "Motion forReconsideration,Motion for Rehearing,and Motion to Dismiss"be, and it herebyis, denied.IT IS FURTHER ORDERED that the Decision and Order is suedherein be, and it hereby is, amended by deleting therefrom thephrase "Region 6" wherever it appearsin said Decision andOrder, and that the Decision and Order, as printed, shall appearas herebyamended.4In this partof itsargument,the Respondentcontendsthat there is no evidence to supportthe Trial Examiner's findingthatWally Watkins was a supervisor. However, R. H. Osbrinkincluded Watkins'name in a listof top managementpersonnel5 Southeastern Pipe Line Company, 104 NLRB 575, andcases citedtherein.HARRIS LANGENBERG HAT COMPANYandUNITED HAT-TERS, CAP AND MILLINERY WORKERS, INTERNATIONALUNION, AFL,Petitioner.Case No. 14-RC-2222. July 7, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry G.Carlson,hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed. The Employer's request for oral argument is herebydenied as the record and briefs,in our opinion,adequately setforth the issues and positions of the parties.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this casetoa three-member panel [Members Houston, Murdock, andStyles] .Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.Z.The labororganizationinvolvedclaims to representcertain employees of the Employer.322615 0 - 54 - 3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitionerseeksa unit of production and mainte-nance employees at the Employer's Mascoutah, Illinois, plant.The Employer contends that the only appropriate unit is onethat also includes its other plants at Lebanon, Illinois, andMarthasville, New Haven, and Berger, Missouri. It thereforemoves the dismissal of the petition or, alternatively, requeststheBoard to conduct an election among the production andmaintenance employees in the company wide unit. There is nohistory of collective bargaining at any of these plants.The Employer is engaged in the production of men's hatsand caps at its 5 plants. It has a central office in St. Louis,Missouri, where the payroll is prepared for these plants andrecords for all employees are kept. The Employer's 2 topofficials,who are located in this office, formulate companylabor policy on such matters as group insurance, wage sched-ules, and bonus systems. These officials also exercise generalsupervision over the plants which they visit. In addition, theoperational department heads stationed in St. Louis make weeklyrounds of the various plants.Although the foregoing factors militate in favor of an em-ployer-wide unit, they are not so compelling as to require ourholding that no other unit is appropriate. There are otherfactors which justify a unit confined to the Mascoutah plant.Thus, this plant carries on manufacturing operations that arefor the most part independent from those of the other plantswhich are 10 to 102 miles fromMascoutah. Each plant is underthe separate immediate supervision of a plant superintendent,who hires and discharges employees, and has the authority toadjust employees'wageswithin the range determined by thecentral office. Although one supervisor was transferred withinrecent years to Mascoutah, there has been no interchange ofemployees between plants. In view of these circumstances, andthe facts that there has been no prior history of collectivebargaining and that no union is seeking an employer-wide unit,we find that a single plant unit at the Mascoutah plant is appro-priate.' In reaching this conclusion, the extent of the Peti-tioner's organizationamongthe Employer's employees hasnot been the controlling consideration.Accordingly, we herebydeny both the Employer's motion to dismiss the petition andits alternative request for a multiplant election.We find that all production and maintenance employees at theEmployer's Mascoutah, Illinois, plant, excluding office clericalemployees, professional employees, and supervisors as defined'Charles N. Ingram and Mary C Ingram, d/b/a Charles Ingram Lumber Company, 100NLRB 440; Perfection Garment Company, 91 NLRB 1421; Telechron, Inc., 90 NLRB 9312 Telechron, Inc., supra; Waldensian Hosiery Mills, Inc., 83 NLRB 743. FAWCETT-DEARING PRINTING COMPANY21in the Act,' constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of theAct.[Text of Direction of Election omitted from publication.]3We find inagreementwith the parties that Irene Gaffney, Bea Ritter, Florence Flamuth,Melvin Schnure,ElmerJung, Theodore Schwartz, and Margaret Fehl are supervisors underthe Act.FAWCETT-DEARING PRINTING COMPANY'andINTERNA-TIONAL MAILERS UNION, Petitioner. Case No. 9-RC-1905.July 7, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Orville E.Andrews, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Murdock, Styles,and Peter-son]..Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertain employees of the Employer.'The Intervenor contends that its current contract with theEmployer, as amended, bars this proceeding.The Employeragrees with this contention.The Petitioner contends that thecontract is no bar.On September 2, 1950, the Intervenor and Employer executeda contract which provided:This agreement shall be effective from the 21st day ofAugust, 1950, until the 1st day of April, 1953, and shall1 The Employer's name appears as amended at the hearing.2 The hearing officer properly rejected proof of alleged unfair labor practices. CanadaDry Ginger Ale, Incorporated, 97 NLRB 597. The hearing officer also rejected the Em-ployer'sofferof proof that the Petitioner, under its international constitution, will notaccord equal privileges to all employees within the unit, and that a separate unit will beestablished for "fringe" employees. In our opinion neither the facts appearing in the record,nor in the Employer's offer of proof, warrant a finding that the Petitioner will not accordadequate representation to all employees within the unit hereinafter found appropriate.However, if it is later shown, on appropriate motion, that equal representation has beendenied to any of the employees in the unit, the Board will consider the question at such time.Veneer Products, Inc., 81 NLRB 492, 494; Hughes Tool Company, 104 NLRB 318. The mo-tions of the Employer and Intervenor to dismiss are denied for the reasons hereinafter setforth in paragraph numbered 3.3Louisville Printing Specialties and Paper Products Union No. 561, International PrintingPressmen and Assistants Union of North America, AFL, was permitted to intervene on thebasis of contractual interest.106 NLRB No. 3.